Case 3:17-cv-00108-GPC-MDD Document 914-1 Filed 03/01/19 PageID.102016 Page 1 of 4




 1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
 2   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 3   New York, NY 10019
     Telephone: (212) 474-1000
 4   Facsimile: (212) 474-3700
 5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
 6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
 7   Chicago, Illinois 60661
     Telephone: (312) 705-7400
 8   Facsimile: (312) 705-7401
 9 Karen P. Hewitt (SBN 145309)
   kphewitt@jonesday.com
10 JONES DAY
   4655 Executive Drive, Suite 1500
11 San Diego, California 92121
   Telephone: (858) 314-1200
12 Facsimile: (858) 345-3178
13 [Additional counsel identified on signature page]
14 Attorneys for Defendant and Counterclaim-Plaintiff
   QUALCOMM INCORPORATED
15
16                         UNITED STATES DISTRICT COURT
17                      SOUTHERN DISTRICT OF CALIFORNIA
18   IN RE:                                   No. 3:17-cv-0108-GPC-MDD
19   QUALCOMM LITIGATION                      DECLARATION OF JAMES W.
20                                            CARLSON IN SUPPORT OF
                                              QUALCOMM INCORPORATED’S
21                                            OPPOSITION TO APPLE INC.’S
22                                            MOTION IN LIMINE NO. 4
                                              Judge:         Hon. Gonzalo P. Curiel
23
24
25
26
27
28
     DECLARATION OF JAMES W. CARLSON                               Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914-1 Filed 03/01/19 PageID.102017 Page 2 of 4




 1         I, James W. Carlson, declare as follows:
 2         1.    I am a member of the bar of the State of New York and am admitted to
 3   appear pro hac vice before this Court in the above-captioned case. I am an associate at
 4   Jones Day, attorneys for Qualcomm Incorporated (“Qualcomm”).
 5         2.    I respectfully submit this declaration in support of Qualcomm’s Opposition
 6   to Apple Inc.’s Motion in Limine No. 4.
 7         3.    I have personal knowledge of the facts set forth herein, and if called upon to
 8   do so, I could and would testify competently thereto.
 9         4.    Attached here as Exhibit 1 is a true and correct copy of an excerpt of Apple
10 Inc.’s Supplemental Responses and Objections to Qualcomm Incorporated’s Second Set
11 Of Interrogatories (Nos. 26-53).
12         5.    Attached here as Exhibit 2 is a true and correct copy of an excerpt of the
13 trial transcript for the testimony of Tony Blevins on January 11, 2019, in Federal Trade
14 Commission v. Qualcomm, Case No. 5:17-CV-00220 (N.D. Cal.).
15         6.    Attached here as Exhibit 3 is a true and correct copy of an excerpt of the
16   trial transcript for the testimony of Jeff Williams on January 14, 2019, in Federal Trade
17   Commission v. Qualcomm, Case No. 5:17-CV-00220 (N.D. Cal.).
18         7.    Attached here as Exhibit 4 is a true and correct copy of an excerpt of the
19 April 11, 2018 Deposition of Jonathan Weiser.
20         8.    Attached here as Exhibit 5 is a true and correct copy of an excerpt of the
21 document produced by Qualcomm bearing Bates number QAPPCMSD09283067, an
22 email chain from Fall 2017.
23         9.    Attached here as Exhibit 6 is a true and correct copy of an excerpt of Judge
24 Sabraw’s Order Granting in Part and Denying in Part Apple’s Daubert Motion to Exclude
25 Testimony of Drs. Prince, Kennedy, Brogioli, and Kelley (ECF No. 538) in Qualcomm
26 Incorporated v. Apple Inc., Case No. 3:17-CV-1375 (S.D. Cal.).
27         10.   Attached here as Exhibit 7 is a true and correct copy of an excerpt of Judge
28 Dembin’s Order on Qualcomm and Apple Inc’s Joint Motion for Determination of
      DECLARATION OF JAMES W. CARLSON            -2-                 Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914-1 Filed 03/01/19 PageID.102018 Page 3 of 4




 1   Discovery Dispute Regarding Apple’s Responses to Qualcomm’s Sixth Set of Requests
 2   for Production (ECF No. 319) in Qualcomm Incorporated v. Apple Inc., Case No. 3:17-
 3 CV-1375 (S.D. Cal.).
 4         11.      Attached here as Exhibit 8 is a true and correct copy of an excerpt of
 5 Qualcomm and Apple Inc.’s Joint Motion for Determination of Discovery Dispute
 6 Regarding Apple’s Responses and Objections to Qualcomm’s Sixth Set of Requests for
 7 Production (ECF 266) in Qualcomm Incorporated v. Apple Inc., Case No. 3:17-CV-1375
 8   (S.D. Cal.).
 9         12.      Attached here as Exhibit 9 is a true and correct copy of job listings posted
10 on Apple’s website, dated November 8, 2018, through December 6, 2018.
11         13.      Attached here as Exhibit 10 is a true and correct copy of a news article
12 published by Bloomberg, dated November 15, 2018, titled “Apple Recruiting Chip
13 Engineers to Work in Qualcomm’s Backyard.”
14         14.      Attached here as Exhibit 11 is a true and correct copy of an excerpt of the
15 Expert Report of Dr. Fiona Scott-Morton, dated June 29, 2018.
16         15.      Attached here as Exhibit 12 is a true and correct copy of a document
17 produced by Apple bearing Bates number APL-QC-FTC_32639060.
18         16.      Attached here as Exhibit 13 is a true and correct copy of a document
19 produced by Apple bearing Bates number APL-QC-FTC_24211764.
20         17.      Attached here as Exhibit 14 is a true and correct copy of an excerpt of the
21 Expert Report of Dr. B. Douglas Bernheim, dated June 29, 2018.
22         18.      Attached here as Exhibit 15 is a true and correct copy of an excerpt of the
23 Expert Report of Dr. Aviv Nevo, dated June 29, 2018.
24         19.      I declare under penalty of perjury under the laws of the United States that
25 the foregoing is true and correct .
26         Executed on March 1, 2019, at Pittsburgh, Pennsylvania.
27                                            /s/ James W. Carlson
28                                            James W. Carlson

      DECLARATION OF JAMES W. CARLSON              -3-                  Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914-1 Filed 03/01/19 PageID.102019 Page 4 of 4




1                                      Table of Documents
2                            Exhibit                         Pages
3                              1                             1-10
                               2                             11-13
4
                               3                             14-16
5                              4                             17-19
                               5                             20-22
6
                               6                             23-26
7                              7                             27-30
8                              8                             31-39
                               9                             40-51
9                              10                            52-54
10                             11                            55-75
                               12                           76-101
11                             13                           102-120
12                             14                           121-128
                               15                           129-149
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DECLARATION OF JAMES W. CARLSON           -4-                Case No. 3:17-cv-0108-GPC-MDD
